Cite as 2016 Ark. App. 409


                 ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                     No. CR-15-1020

 BRYAN BAKER                                     Opinion Delivered:   September 14, 2016
                               APPELLANT
                                                 APPEAL FROM THE GRANT
 V.                                              COUNTY CIRCUIT COURT
                                                 [NO. 27CR-2014-15-1]
 STATE OF ARKANSAS
                                  APPELLEE HONORABLE CHRIS E WILLIAMS,
                                           JUDGE

                                                 AFFIRMED

                           WAYMOND M. BROWN, Judge

       Appellant appeals from his conviction of thirty counts of possession of child

pornography, a Class C felony. On appeal, his sole argument is that the circuit court

committed reversible error by failing to review the images and video that served as the basis

for the charges prior to ruling to deny appellant’s motion in limine. We affirm.

       Appellee filed a criminal information on February 7, 2014, charging appellant with

thirty counts of possession of child pornography. Appellant filed a motion in limine on June

22, 2015, seeking to exclude the combination of thirty images and videos appellee identified

as supporting the thirty counts. He offered to stipulate that the videos and images were child

pornography, and therefore, argued that with the stipulation, the videos and images would

be “substantially more prejudicial than probative[,]” having “no probative value . . . because

the jury [would be] told that the images/videos contain child pornography.” He further

argued that because appellee would likely argue in its case against him that each time he

viewed the video/image, he revictimized the child, the same revictimization would occur
                                 Cite as 2016 Ark. App. 409

by showing the videos and images to the jury and such revictimization could be prevented

by describing the videos and images to the jury. In his prayer for relief, he specifically asked

the court to “conduct a review of each [video and image] prior to their introduction to rule

on the admissibility.”

       On July 6, 2016, prior to the jury trial, the circuit court held a hearing on appellant’s

motion in limine. The circuit court denied the motion, ruling the following:

       Even though the probative value may be something that’s distasteful for the defense
       it is the ultimate basis for the cause of action that’s brought under the information
       filed by the State of Arkansas.

       It has to be shown in some limited form so that the jurors can form their own opinion
       about the testimony. So the 403 request is denied. The Court does not find that’s
       prejudicial. It’s just a matter of proof that the State has to show.

        ...

       I can’t let the State have a stipulation on that. They have an obligation and
       responsibility to prove.

        ...

       403 re-victimization violation that is raised by the Defense is denied. The State has
       an obligation to show facts to the jury that would show the jury each count that’s
       been alleged totaling 30 counts.

        ...

       The prejudicial effect is completely outweighed by the necessity of the State to prove
       each of their counts, stipulation or no stipulation.

A jury trial proceeded thereafter in which appellant was convicted of all thirty counts. The

jury was unable to reach a unanimous verdict on the sentence; thus, the trial court sentenced

appellant to thirty years in the Arkansas Department of Correction. This timely appeal

followed.


                                               2
                                      Cite as 2016 Ark. App. 409

          Appellant’s sole argument on appeal is that the circuit court committed reversible

error by failing to review the videos and images, which served as the basis for the charges,

prior to ruling to deny appellant’s motion in limine. It is clear that appellant did not make

any argument to the circuit court that it had to review the images before ruling on his

motion in limine. 1 It is well settled that only the specific objections and requests made at

trial will be considered on appeal. 2 Arguments not raised at trial will not be addressed for

the first time on appeal, and parties cannot change the grounds for an objection on appeal

but are bound by the scope and nature of the objections and arguments presented at trial. 3

          Furthermore, to preserve a point for appellate review, a party must obtain a ruling

from the circuit court. 4 The burden of obtaining a ruling on an objection or motion is upon

the movant, and the failure to secure a ruling constitutes a waiver, precluding its

consideration on appeal. 5 Because appellant failed to obtain a ruling on his request for review

and has changed the scope of his argument on appeal, we affirm.

          Affirmed.



          1
              It is not clear from appellant’s abstract whether the circuit court reviewed the images
or not.
          2
         Thomas v. State, 2016 Ark. App. 195, at 8, 487 S.W.3d 415, 420 (citing Lucas v.
Jones, 2012 Ark. 365, at 9, 423 S.W.3d 580, 585).
          3
          Langford v. State, 2015 Ark. App. 289, at 5, 461 S.W.3d 712, 715 (citing Rounsaville
v. State, 372 Ark. 252, 273 S.W.3d 486 (2008)).
          4
         Wells v. State, 2012 Ark. App. 596, at 14, 424 S.W.3d 378, 388 (citing Anderson v.
State, 2011 Ark. 461, 385 S.W.3d 214).
          5
              Id.


                                                    3
                         Cite as 2016 Ark. App. 409

GLADWIN, C.J., and HOOFMAN, J., agree.

James Law Firm, by: William O. “Bill” James, Jr., for appellant.

Leslie Rutledge, Att’y Gen., by: Adam Jackson, Ass’t Att’y Gen., for appellee.




                                       4